[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 09-13278                   Dec. 21, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________               CLERK


                   D. C. Docket No. 02-02536-CV-CC-1

EDWARD LORENZO REASE,

                                                           Plaintiff-Appellant,

                                  versus

AT&T CORP.,
COMMUNICATIONS WORKERS OF AMERICA,

                                                        Defendants-Appellees,

VALERIE BALLOWE,

                                                                   Defendant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (December 21, 2009)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
         Edward Lorenzo Rease, proceeding pro se, appeals the district court’s denial

of his Fed.R.Civ. P. 60(b) (“Rule 60(b)”) motion to re-open his previously

dismissed employment discrimination action against his former employer, AT&T

Corp. (“AT&T”), his former union, Communications Workers of America

(“CWA”), and a managerial employee of AT&T, Valerie Ballowe, in which he

alleged violations of 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e et seq., the Americans with Disabilities Act, 42 U.S.C. §

12102, and various Georgia statutes. The district court construed Rease’s claims

under Rule 60(b)(1)-(3) and denied his motion to reopen as untimely because the

dispositive order had been entered over six years before the motion to reopen was

filed.    Rease argues on appeal that the district court abused its discretion by

construing his motion under Rule 60(b)(1)-(3) and, accordingly, finding that his

motion was untimely. After careful review, we affirm.

         We review the denial of a Rule 60(b) motion for abuse of discretion. Am.

Bankers Ins. Co. of Fla. v. Northwestern Nat’l Ins. Co., 198 F.3d 1332, 1338 (11th

Cir. 1999). Generally, we will not consider an argument not raised in the district

court. F.D.I.C. v. Verex Assurance, Inc., 3 F.3d 391, 395 (11th Cir. 1993).

         Rule 60(b) motions allow a party to be relieved from a judgment due to:

(1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered



                                           2
evidence which could not have been discovered earlier with due diligence;

(3) fraud, misrepresentation, or other misconduct of an adverse party; (4) a void

judgment; (5) a judgment that has been satisfied, released, discharged, reversed or

vacated; or (6) any other reason justifying relief from the operation of the

judgment. Fed.R.Civ.P. 60(b). The time requirement for the filing of a Rule 60(b)

motion allows for a filing within a “reasonable time,” or for reasons in Rule

60(b)(1), (2), and (3), within one year of judgment.                Fed.R.Civ.P. 60(c).          A

determination of what constitutes a reasonable time depends on the circumstances

in an individual case, and in making the determination, courts should consider

“whether the parties have been prejudiced by the delay and whether a good reason

has been presented for failing to take action sooner.” BUC Int’l Corp. v. Int’l

Yacht Council Ltd., 517 F.3d 1271, 1275-76 (11th Cir. 2008) (quotation omitted).

       Rule 60(b)(5) justifies relief if “the judgment has been satisfied, released or

discharged; it is based on an earlier judgment that has been reversed or vacated; or

applying it prospectively is no longer equitable.” Fed.R.Civ.P. 60(b)(5). Relief

under Rule 60(b)(5) due to inequity is limited to judgments that have prospective

effect, as compared to those that offer “a present remedy for a past wrong.” Cook

v. Birmingham News, 618 F.2d 1149, 1152 (5th Cir. 1980) (quotation omitted).1


       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all former Fifth Circuit decisions issued before October 1, 1981.

                                                3
       Rule 60(b)(6) permits a judgment to be set aside for “any other reason” that

justifies relief.   Fed.R.Civ.P. 60(b)(6).     Relief under Rule 60(b)(6) “is an

extraordinary remedy which may be invoked only upon a showing of exceptional

circumstances,” and that, “absent such relief, an extreme and unexpected hardship

will result.”   Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984)

(quotations omitted).    Even under exceptional circumstances, the decision of

“whether to grant the requested relief is a matter for the district court’s sound

discretion.” Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1317 (11th Cir.

2000) (quotation and ellipsis omitted).       “The appellant’s burden on appeal is

heavy.” Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006). The defendant

“must demonstrate a justification so compelling that the [district] court was

required to vacate its order.” Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115

(11th Cir. 1993) (quotation omitted). Further, relief under Rule 60(b)(6) applies

only to cases that do not fall into any of the other provisions of Rule 60(b). United

States v. Route 1, Box 111, Firetower Rd., 920 F.2d 788, 791 (11th Cir. 1991).

       The district court did not abuse its discretion in denying Rease’s Rule 60(b)

motion. To the extent that Rease’s motion was premised on Rule 60(b)(1)-(3), his

motion was time-barred because he filed it more than six years after the relevant

judgment. Fed.R.Civ.P. 60(c)(1). In addition, there has been no claim that the



                                          4
district court’s order was void, and thus, Rule 60(b)(4) inapplicable. Fed.R.Civ.P.

60(b)(4).   And as for Rease’s claim that Rule 60(b)(5) applies because “improper

dispositive orders” have been reversed, otherwise vacated, or it would be

inequitable to enforce the prospective application of the order, his argument is

unavailing. As CWA notes, there is no indication in the record that any of the

identified orders have been reversed or vacated.

      Rease also is not entitled to relief under Rule 60(b)(6). First, Rease cannot

rely on Rule 60(b)(6) to obtain relief on grounds that AT&T and its attorneys

perpetrated a fraud on the court or that there is new evidence, because a court

considers claims premised on fraud or the existence of new discovered evidence

under Rule 60(b)(3) and Rule 60(b)(2), respectively. Route 1, 920 F.2d at 791.

Rease also cannot obtain relief under Rule 60(b)(6) by alleging that new cases

changed the law. None of the cases he cites would have impacted the district

court’s judgment, as they either clarified law existing at the time Rease filed his

complaint or were inapplicable to him.

      In any event, even if Rease had satisfied the substantive requirements of

Rule 60(b)(5) or Rule 60(b)(6), he has not identified any circumstances which

might have justified his six-year delay in filing the motion to reopen. BUC Int’l

Corp., 517 F.3d at 1275 (instructing courts to consider the proffered reason for



                                         5
failing to take swifter action). Given his lack of diligence in filing the motion and

his failure to provide an explanation for the delay, Rease has not demonstrated that

his motion was filed within a reasonable time.

      Finally, Rease’s suggestion that his motion could have been construed as a

motion to “entertain an independent action to relieve a party from a judgment,

order, or proceeding” brought pursuant to Rule 60(d) likewise fails. He made no

argument to this effect before the district court, and in fact, expressly identified his

motion as brought under Rule 60(b).         S.E.C. v. Diversified Corp. Consulting

Group, 378 F.3d 1219, 1227 (11th Cir. 2004). Accordingly, we affirm.

      AFFIRMED.




                                           6